
	

113 S453 IS: American Manufacturing Efficiency and Retraining Investment Collaboration Achievement Works Act
U.S. Senate
2013-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 453
		IN THE SENATE OF THE UNITED STATES
		
			March 5, 2013
			Mrs. Hagan (for herself,
			 Mr. Heller, and Mr. Donnelly) introduced the following bill; which
			 was read twice and referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		A BILL
		To require that certain Federal job training and career
		  education programs give priority to programs that lead to an
		  industry-recognized and nationally portable credential.
	
	
		1.Short titleThis Act may be cited as the
			 American Manufacturing Efficiency and
			 Retraining Investment Collaboration Achievement Works Act
			 or AMERICA Works
			 Act.
		2.FindingsCongress finds the following:
			(1)Recent data show
			 that United States manufacturing companies cannot fill as many as 600,000
			 skilled positions, even as unemployment numbers hover at historically high
			 levels.
			(2)The unfilled
			 positions are mainly in the skilled production category, and in occupations
			 such as machinist, operator, craft worker, distributor, or technician.
			(3)In less than 20
			 years, an overall loss of expertise and management skill is expected to result
			 from the gradual departure from the workplace of 77,200,000 workers.
			(4)Postsecondary
			 success and workforce readiness can be achieved through attainment of a
			 recognized postsecondary credential.
			(5)According to the
			 January 2011 Computing Technology Industry Association report entitled
			 Employer Perceptions of Information Technology Training and
			 Certification, 64 percent of hiring information technology managers
			 rate information technology certifications as having extremely high or high
			 value in validating information technology skills and expertise. The value of
			 those certifications is rated highest among senior information technology
			 managers, such as Chief Information Officers, and managers of medium-size
			 firms.
			3.Industry-recognized
			 and nationally portable credentials for job training programs
			(a)Workforce
			 Investment Act of 1998
				(1)Youth
			 activitiesSection
			 129(c)(1)(C) of the Workforce Investment Act of 1998 (29 U.S.C. 2854(c)(1)(C))
			 is amended—
					(A)by redesignating clauses (ii) through (iv)
			 as clauses (iii) through (v), respectively; and
					(B)inserting after clause (i) the
			 following:
						
							(ii)training (which
				may include priority consideration for training programs that lead to
				recognized postsecondary credentials (as defined in section 4 of the AMERICA
				Works Act) that are aligned with in-demand occupations or industries in the
				local area involved, if the local board determines that the programs meet the
				quality criteria described in section
				123);
							.
					(2)General
			 employment and training activitiesSection 134(d)(4)(F) of the
			 Workforce Investment Act of 1998 (29 U.S.C. 2864(d)(4)(F)) is amended by adding
			 at the end the following:
					
						(iv)Programs that
				lead to an industry-recognized and nationally portable credentialIn assisting individuals in selecting
				programs of training services under this section, a one-stop operator and
				employees of a one-stop center referred to in subsection (c) may give priority
				consideration to programs (approved in conjunction with eligibility decisions
				made under section 122) that lead to recognized postsecondary credentials (as
				defined in section 4 of the AMERICA Works Act) that are aligned with in-demand
				occupations or industries in the local area
				involved.
						.
				(3)Criteria
					(A)General
			 employment and training activitiesSection 122(b)(2)(D) of the
			 Workforce Investment Act of 1998 (29 U.S.C. 2842(b)(2)(D)) is amended—
						(i)in
			 clause (ii), by striking and at the end;
						(ii)in
			 clause (iii), by striking the period and inserting ; and;
			 and
						(iii)by adding at
			 the end the following:
							
								(iv)in the case of a
				provider of a program of training services that leads to a recognized
				postsecondary credential (as defined in section 4 of the AMERICA Works Act),
				that the program leading to the credential meets such quality criteria as the
				Governor shall
				establish.
								.
						(B)Youth
			 activitiesSection 123 of the Workforce Investment Act of 1998
			 (29 U.S.C. 2843) by inserting (including such quality criteria as the
			 Governor shall establish for a training program that leads to a recognized
			 postsecondary credential (as defined in section 4 of the AMERICA Works
			 Act)) after plan.
					(b)Career and
			 technical education
				(1)State
			 planSection 122(c)(1)(B) of the Carl D. Perkins Career and
			 Technical Education Act of 2006 (20 U.S.C. 2342(c)(1)(B)) is amended—
					(A)by striking
			 (B) how and inserting (B)(i) how;
					(B)by inserting
			 and after the semicolon; and
					(C)by adding at the
			 end the following
						
							(ii)in the case of an eligible entity
				that, in developing and implementing programs of study leading to recognized
				postsecondary credentials, desires to give a priority to such programs that are
				aligned with in-demand occupations or industries in the area served (as
				determined by the eligible agency) and that may provide a basis for additional
				credentials, certificates, or degree, how the entity will do
				so;
							.
					(2)Use of local
			 fundsSection 134(b) of the Carl D. Perkins Career and Technical
			 Education Act of 2006 (20 U.S.C. 2354(b)) is amended—
					(A)in paragraph
			 (11), by striking ; and and inserting a semicolon;
					(B)in paragraph
			 (12)(B), by striking the period and inserting ; and; and
					(C)by adding at the
			 end the following:
						
							(13)describe the
				career and technical education activities supporting the attainment of
				recognized postsecondary credentials (as defined in section 4 of the AMERICA
				Works Act), and, in the case of an eligible recipient that desires to provide
				priority consideration to certain programs of study in accordance with the
				State plan under section 122(c)(1)(B), how the eligible recipient will give
				priority consideration to such
				activities.
							.
					(3)Tech-prep
			 programsSection 203(c)(2)(E) of the Carl D. Perkins Career and
			 Technical Education Act of 2006 (20 U.S.C. 2373(c)(2)(E)) is amended by
			 striking industry-recognized credential, a certificate, and
			 inserting recognized postsecondary credential (as defined in section 4
			 of the AMERICA Works Act and approved by the eligible agency),.
				(c)Training
			 programs under TAASection 236(a) of the Trade Act of 1974 (19
			 U.S.C. 2296(a)) is amended by adding at the end the following:
				
					(12)In approving training programs for
				adversely affected workers and adversely affected incumbent workers under
				paragraph (1), the Secretary may give priority consideration to workers seeking
				training through programs that are approved in conjunction with eligibility
				decisions made under section 122 of the Workforce Investment Act of 1998 (29
				U.S.C. 2842), and that lead to recognized postsecondary credentials (as defined
				in section 4 of the AMERICA Works Act) that are aligned with in-demand
				occupations or industries in the local area (defined for purposes of title I of
				the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.))
				involved.
					.
				
			4.DefinitionsIn this Act:
			(1)Industry-recognizedThe
			 term industry-recognized, used with respect to a credential, means
			 a credential that—
				(A)is sought or
			 accepted by employers within the industry sector involved as recognized,
			 preferred, or required for recruitment, screening, hiring, or
			 advancement;
				(B)is endorsed by a
			 recognized trade or professional association or organization, representing a
			 significant part of the industry sector; and
				(C)is a nationally
			 portable credential, meaning a credential that is sought or accepted, across
			 multiple States, as described in subparagraph (A).
				(2)Recognized
			 postsecondary credentialThe term recognized postsecondary
			 credential means a credential consisting of an industry-recognized
			 credential for postsecondary training, a certificate that meets the
			 requirements of subparagraphs (A) and (C) of paragraph (1) for postsecondary
			 training, a certificate of completion of a postsecondary apprenticeship through
			 a program described in section 122(a)(2)(B) of the Workforce Investment Act of
			 1998 (29 U.S.C. 2842(a)(2)(B)), or an associate degree or baccalaureate degree
			 awarded by an institution of higher education (as defined in section 101(a) of
			 the Higher Education Act of 1965 (20 U.S.C. 1001(a))).
			5.Effective
			 DateThis Act, and the
			 amendments made by this Act, take effect 120 days after the date of enactment
			 of this Act.
		
